Title: To James Madison from Timothy Pickering, 13 June 1801 (Abstract)
From: Pickering, Timothy
To: Madison, James


13 June 1801, Easton, Pennsylvania. Forwards a packet of papers pertaining to the claims of the heirs of a French officer who served in the Revolution, Jean-Baptiste de Gouvion. Money is due them from the U.S., but he has advised the heirs not to permit the funds to go to a French government official; Pickering’s recollection is that he suggested the remittance be made through bankers in Holland. Had inadvertently placed these public papers among his own with intent to transmit them to Marshall. Now suggests that since Livingston is going to France the new minister might arrange for the delivery of the money.
 

   
   FC (MHi). 3 pp.; marked “(Copy).” Enclosures not found.


